Order issued December }~ , 2012                                                    00S245




                                               In The
                                  ourt of App al
                          fth $i trict of       at Wallaa
                                       No. 05-12-00492-CV


                 BERRYMAN’S SOUTH FORK, INC., ET AL., AppeUants



  J. BAXTER BRINKMANN INTERNATIONAL CORPORATION, ET AL., Appellees


                                             ORDER

       We GRANT appellants" December 7, 2012 unopposed motion for an extension of time to

file a reply brief. Appellants shall f’tle their reply brief on or before December 27, 2012.




                                                                    S. LANG